Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered on or about August 17, 1987, convicting defendant, after a jury trial, of first degree robbery and sentencing him as a second felony offender to a term of 10 to 20 years in prison, unanimously affirmed.
The complainant identified appellant’s photograph after viewing approximately 100 photographs from the precinct’s file. The failure to produce the specific photograph identified did not render the Wade hearing flawed so as to mandate suppression. (People v Ludwigsen, 128 AD2d 810 [2d Dept 1987].) The volume of photographs viewed and the scope of the procedure involved militate against the presence of suggestiveness (128 AD2d 810, supra). The lineup identification was not the result of an unlawful arrest. No evidence was presented to contradict the arresting officer’s testimony that he knew appellant from the area; that he arrested him after viewing the complaint report in which appellant was named as the perpetrator and to which appellant’s photograph was attached. (See, *609People v Berrios, 28 NY2d 361, 367 [1971].) Concur—Murphy, P. J., Carro, Kassal and Rosenberger, JJ.